On Second Motion for Rehearing.
The appellees have been permitted to file a second motion for rehearing. By it they contend that, before error could be predicated on questions 29 and 30, and the jury’s answers thereto, it was incumbent upon the appellant to secure a finding that Thelma Hash failed to object to the method and manner in which the driver, Barker, operated the car at the time and immediately prior to the collision. Stated differently, the contention is that, whatever finding the jury might have made in answer to question No. 30, the same would have been immaterial, and could not have affected the case.
It is said in this second motion for rehearing: “The finding that an ordinarily prudent person would have objected, etc., is not a finding that Thelma Hash did not object, etc., etc. The fact remains that this was a defensive issue, and if not submitted to the jury it was waived and it was certainly incumbent upon the appellant to secure a finding from the jury that Thelma Hash failed to object, etc. It was not a question of whether a reasonably prudent person would have done it, but it was a question, did Thelma Hash fail to object,” etc.?
We cannot agree to this contention. If any possible answer the jury might have returned to issue 30 would necessarily have been immaterial, the contention might be valid, but let us suppose issue No. 30 had been submitted to the jury in such a way as would have permitted or required them to answer the same and it had been answered in the affirmative. We would then have a finding by the jury in response to issues 29 and 30 that a person of ordinary prudence, riding in the car, would have objected to the manner and method in which Barker (the driver) was operating the same, and that such failure to object caused, or contributed to cause, the accident and injuries complained of.-
With such findings-taken in connection with the jury’s answers to the other issues submitted, clearly no judgment could have been rendered thereon for the plaintiffs, and it is probable that such a verdict would have required a judgment for the defendant, a question we need not here discuss or decide. The very fact that the jury might have answered the question “yes” refutes the contention presented by the motion, and the same is overruled.